Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
             SPECIFICATION OBJECTION
Insertion of continuing data of PCT and Provisional Application at beginning of the specification (i.e., below Title) is needed.  

				     REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  The recited “an epoxy based coating”, “a phenolic resin based coating” is indefinite absent further limitation since the recited two components of claim 1 would not yield such coatings.  Also, the recited “epoxy based coating” is indefinite since it is unclear whether the coating comprises an epoxy resin or an epoxy resin modified or Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
Claim 5 depending from the indefinite claim 3 would be also indefinite.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchholtz et al (US 3,272,098) or English abstract of NL 7008616 A (March 6, 1975).
In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Thus, the claimed cured polymer concrete is obtained by a two–component composition of the instant claim 1 or not would be immaterial as long as a cured material of GB comprises the recited components, polyurethane and aggregates.
Buchholtz et al teach a paving material obtained by cured polyurethane in presence of calcined clay (i.e., aggregates) in example 1.  Such curing would yield the calcined clay dispersed/encapsulated by the polyurethane inherently.
English abstract of NL teaches basically same as one taught Buchholtz et al.
Thus, the instant invention lacks novelty.

	Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 2013/0184365 A1) or Petrovic et al (US 2003/0090016 A1) or WO 2013/079403 A1.
Again, an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Thus, the claimed cured polymer concrete is obtained by a two–component composition of the instant claim 1 or not would be immaterial as long as a cured material of Brown comprises the recited components, polyurethane and aggregates.
Brown teaches a cured polyurethane in presence of inorganic particulates (i.e., aggregates) for building material applications in [0122-.0136.  Such curing would yield the inorganic particulates dispersed/encapsulated by the polyurethane inherently.

WO teaches basically same as one taught Buchholtz et al in abstract.
Thus, the instant invention lacks novelty.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/079403 A1 in view of Winkelmann (US 2012/0238651 A1)
WO teaches utilization of pre-coated aggregates in abstract and at page 11.  Abstract of WO teaches a first polyurethane reaction mixture a second polyurethane reaction mixture comprising a second polyurethane reaction mixture and mineral aggregates which would yield pre-coated mineral aggregates and the first and second polyurethane reaction mixtures would comprise polyisocyanate and polyol as evidenced by examples.
WO teaches utilization further reactants such as epoxides or phenolic resin in the first polyurethane reaction mixture at bottom of page 4 and lines 3-6 of page 8.  WO teaches that the first and second polyurethane material can be identical or different in line 20 of page 4 and the different polyurethane material (reaction mixture) would meet the instant claim 7 or make it obvious.  WO teaches an isocyanate index of 40-300 which would meet the instant claim 3 or make it obvious.  WO teaches various applications at bottom of a page 12 meeting the instant claim 10.
The instant invention further recites that the pre-coating on the aggregates is reacted over WO.

Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to react the first polyurethane reaction mixture and mineral aggregates of the first mixture before mixing with a second polyurethane reaction mixture in WO since Winkelmann teaches advantages of utilizing such reacted pre-coating absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to the method of claim 9 and 10, the recited “comprising” would permit any sequence and thus a step of providing the pre-coated aggregates as a second step taught by WO would meet the instant method.  Or, even if the instant method would comprise a step of providing the pre-coated aggregates as a first step, there would be very limited choices for combining two components and thus it would be at least obvious.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962):   A court held that very limited choice is anticipation.  
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Feb. 3, 2022                                                       /TAE H YOON/                                                                                   Primary Examiner, Art Unit 1762